Citation Nr: 1828218	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  08-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 2008 for a grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, prior to May 17, 2011.

3.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, from May 17, 2011.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 6, 2014.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire
ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to August 1968, including service in the Republic of Vietnam.  His service decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for PTSD.

Following Board remands in February 2011, May 2012, and June 2013 for evidentiary development, the Board granted service connection for PTSD in May 2014, and the RO assigned an effective date of March 19, 2008.

The Board acknowledges that the Veteran, through his representative, limits the scope of the appeal concerning the disability ratings for his acquired psychiatric disability assigned from March 19, 2008 to May 6, 2014, as noted in the Appellant's Brief dated March 9, 2017 at page 8, and is not appealing the 70 percent disability rating granted effective May 6, 2014.

For reasons stated below, the issue of TDIU is addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  In a March 1975 decision, the Board denied service connection for a psychiatric disorder characterized as anxiety neurosis.  That decision is final.

2.  On March 19, 2008, the Veteran's claim for service connection for PTSD was received by VA.

3.  In a May 2014 decision, the Board granted service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder; in effectuating the Board decision, the RO assigned an effective date of March 19, 2008.

4.  There is no evidence that the Veteran submitted additional formal or informal claims subsequent to the 1975 Board decision and prior to the March 19, 2008 claim; nor were relevant service department records received by VA during that time.

5.  For the entire period on appeal, the Veteran's psychiatric disability has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as mood disturbances (depression, anxiety, irritability), intermittent panic attacks, nightmares, sleep impairment, and some impaired judgment, concentration, memory, and decision-making.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 19, 2008 for the grant of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C. §§ 5103, 5108, 5110 (2012); 38 C.F.R. §§ 3.12, 3.14, 3.156(a), 3.156(c), 3.304, 3.400 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for an acquired psychiatric disorder, to include PTSD and major depressive disorder, were met prior to May 17, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 (2017).

3. The criteria for a disability rating greater than 50 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, were not met for any time period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.


I. Entitlement to an earlier effective date for service-connected acquired psychiatric disorder, to include PTSD and major depressive disorder.

In 1973, the Veteran filed two separate claims seeking entitlement for service connection: June 4, 1973 for service connection for a nervous condition, swelling of fingers and toes, and a chest wound; and September 14, 1973 for service connection for a nervous condition.  The RO issued rating decisions dated August 7, 1973 and April 15, 1974, respectively, both denying service connection (1973 and 1974 Rating Decisions).  In the 1974 rating decision, the Veteran's nervous condition was also characterized as "anxiety neurosis."  The Veteran timely filed a notice of disagreement in October 1974, encompassing both 1973 claims, see Statement in Support of Claim, received October 21, 1974, and the appeal was perfected to the Board in January 1975.  In a decision dated March 1975, the Board denied entitlement to service connection.  At that time, the Board was the appellate body of last resort.  Therefore, the Board's decision became final in March 1975, and there is no evidence of record that the Veteran sought the Board's reconsideration of that decision.  Also, the Veteran's attorney is well-versed in veterans' benefits law, and he has not filed a motion of clear and unmistakable error (CUE) in the 1975 Board decision, and since such a motion has specific pleading requirements, the Board will not raise it as part of the pending claim for an earlier effective date.

The Veteran's representative now contends that the Veteran's March 2008 claim for entitlement to service connection for PTSD was a petition to reopen the prior final claim, denied by the Board in March 1975.  See March 2017 Appellant's Brief (hereinafter, "2017 Appellant's Brief") at page 2; January 2016 Substantive Appeal (hereinafter, "2016 Substantive Appeal") at pages 3-4.  Notably, when VA received the March 2008 claim, it was treated as a new claim for service connection.

Generally, new and material evidence is required in order to reopen a claim that has been previously adjudicated in a final decision.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence that was not previously submitted to agency adjudicators, while material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim a veteran seeks to reopen, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need only be submitted with respect to one previously unestablished fact.  See Shade v. Shinseki, 24 Vet. App. 110, 120-22 (2010).

The effective date for an award of veterans benefits based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(r).  See Akers v. Shinseki, 673 F.3d 1352, 1357 (Fed. Cir. 2012).  On the other hand, a prior final claim reopened on the basis of newly obtained, relevant preexisting service records in existence at the time VA adjudicated the prior claim generally is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. §§ 3.156(c)(3), 3.400(q)(1).

In the 2017 Appellant's Brief, the Veteran's representative has argued that the March 2008 claim falls under 38 C.F.R. §§ 3.156(c) because the only copy of the Veteran's DD Form 214 associated with the record is date-stamped received in April 2008, and, further, that the presence in the file of a DA Form 20, referenced in the Board's June 2013 decision at page 3, proves that his service personnel records were not associated with the claims file until 2008.  The Veteran's representative also points to the date-stamped DD Form 214 as an explanation as to why his personnel records are not referenced or discussed in the 1973 and 1974 Rating Decisions, and why the prior decisions do not acknowledge his combat service.  2017 Appellant's Brief at 2; 2016 Substantive Appeal at page 3.  The Veteran's representative has argued that the records are relevant because they establish that the Veteran had combat service, which had not been addressed in the Board's 1975 denial of service connection.  Hence, the Veteran's representative now asserts that his March 2008 claim for entitlement to service connection for PTSD was a claim to reopen the 1973 claim, thereby invoking 38 C.F.R. § 3.156(c) in support of an earlier effective date in 1973.

The new theory posited by the Veteran's representative is not supported by the record.  At the time the March 2008 claim was filed the Veteran did not indicate that he was seeking to reopen the prior final claim, noting only that he had previously filed a claim pertaining to "Studies."  See Veteran's Applications for Compensation and/or Pension (VA Form 21-526) dated March 19, 2008, at page 1, Sections 2a, 2b.  As such, the RO, in its March 2008 letter responding to the claim, did not discuss the process involved in reopening a prior final claim, or that new and material evidence must be submitted to reopen such a claim, as mandated by the Veterans Claims Assistance Act of 2000.  38 U.S.C. 5103(a)(2)(B)(iii) (VA shall specify general information and evidence required to substantiate basic elements of each claim).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, as the Veteran and VA have understood for nearly ten years, the March 2008 claim was a new claim, and the effective date of service connection is the date of the claim, March 19, 2008.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(r).

Assuming, arguendo, that the March 2008 claim was intended as a petition to reopen a prior final decision, 38 C.F.R. § 3.156(c) is not applicable here.  While there could be any number of reasons why a copy of the Veteran's DD Form 214 was associated with the claims file in April 2008, there is no evidence of record that establishes that the original DD Form 214, a copy thereof, or any other relevant service records were not associated with the claims file in 1973.  Indeed, there are reasons to conclude that the personnel records, including the DD Form 214, were associated with the claims file at that time.  First, it is unlikely that the Veteran's claim would have been considered without RO confirmation of the Veteran's service dates, branch and term of service, and character of discharge, all of which are reflected in the Veteran's DD Form 214.  See 38 C.F.R. §§ 3.12, 3.12(a), 3.14.  Second, in 1973, the Veteran failed to complete the fields provided in the application forms for noting service dates.  See Veteran's Applications for Compensation or Pension (VA Form 21-526) dated June 4, 1973 and September 14, 1973, at page 1, Sections 10A and 10B; 1973 and 1974 Rating Decisions, Section 11 ("Active Duty"); see DD Form 214 (Field 10c "Date Inducted" and Field 11d "Transfer or Discharge Data, Effective Date").  Yet, the 1973 and 1974 Rating Decisions accurately reflect the Veteran's dates of enlistment and discharge precisely as those dates are recorded in the Veteran's DD Form 214.

While it is true that the 1973 and 1974 Rating Decisions fail to note combat service, see June 1973 and April 1974 rating decisions (Section 14), neither the Veteran's combat service nor any other information set forth in his service personnel records were disputed by VA.  The Veteran's representative failed to point out in the 2017 Appellant's Brief that the claim he filed in June 1973 also included a claim for service connection for a combat wound that he claimed to have received while in Vietnam.  The Veteran's alleged combat wound and nervous condition were at issue in 1973, which the respective rating decisions address by referencing the Veteran's STRs.  Not unusual for RO decisions of that era, the 1973 and 1974 Rating Decisions were sparsely worded.  The August 1973 rating decision, in pertinent part, merely stated "Nervous condition, claimed by Veteran, not shown by the evidence of record," and the April 1974 decision stated "As previously indicated in rating decision of 8-7-73, the service records reveal no abnormality as to the nervous system."  As there is no evidence that VA disputed the Veteran's reports of having combat service, but rather simply noted that he did not sustain a combat injury with regard to the claimed chest wound and finger and toe swelling, the representative's argument that the newly received service department records were relevant to the claim is meritless.

Furthermore, there is no evidence of record indicating that the RO ignored the combat presumption set forth under 38 C.F.R. 3.304(d).  2016 Substantive Appeal at page 4.  In an era prior to the medical field's recognition of PTSD and PTSD stressors, and the absence of any reference in the STRs to a combat wound, it is possible that the RO concluded during the prior adjudication that the Veteran's lay statement of such a wound or injury was not "satisfactory."  See 38 C.F.R. 3.304(d) (1973).  Again, there is no indication VA ever disputed the Veteran's combat service.

Accordingly, absent any evidence of record to the contrary, the Board finds that the record does not establish that the newly received service personnel records were relevant to the underlying service connection claim for a nervous disorder.  As such, 38 C.F.R. § 3.156(c) is not for application in this case, and the 1975 Board decision is final.

Even assuming, without conceding, that the March 2008 claim was intended as a petition to reopen a prior final claim on the basis of submitting new and material evidence, the record includes such evidence.  38 C.F.R. § 3.156(a).  The earliest example, a February 2008 psychiatric medical report submitted by the Veteran's treating physician, reflects that the Veteran had at that time experienced recurrent nightmares, nervousness, anxiety, insomnia, and depression related to his experiences in Vietnam, and notes a diagnosis of PTSD.  Also of record are the physician's treatment records dated 2007 to 2012, many of which reflect notations consistent with the February 2008 report.  While the report and treatment records reflect symptoms similar to those noted in correspondence dated March 1974 from the Veteran's treating physician at that time, this evidence was considered in the 1975 Board decision and does not serve to toll the finality of that decision, which was of record when the RO adjudicated the 1973 claims.  Accordingly, the Board finds that the February 2008 report and treatment records constitute existing evidence that, when considered with previous evidence of record in 1973, relates to an unestablished fact necessary to substantiate the prior claim, i.e. a nexus between the Veteran's current psychiatric disability and military service, and therefore satisfy the requirements for new and material evidence sufficient to reopen the prior final claim pursuant to 38 C.F.R. § 3.156(a).  As such, the effective date of service connection under this scenario would be the date of the claim to reopen, March 19, 2008.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(r).


II. Entitlement to Initial Ratings in Excess of 30 and 50 Percent.

The Veteran's representative contends that the Veteran is entitled to a disability rating of 70 percent for his service-connected PTSD dating from March 19, 2008 to May 5, 2014.  The RO rated the Veteran's PTSD as 30 percent disabling under Diagnostic Code (DC) 9411, effective from March 19, 2008 to May 16, 2011, as 50 percent from May 17, 2011 to May 5, 2014, and as 70 percent disabling from May 6, 2014 and thereafter.  Notably, the Veteran's representative has specifically limited the appeal to the ratings assigned from March 19, 2008 through May 5, 2014.

A. Laws & Regulations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the Veteran's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis to the facts of the particular case.  Id. at 303-305.

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-304.  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Id. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B. Rating Schedule.

As the adjudication of an initial rating claim necessarily involves an assessment of the severity of a disability over the appeal period, the question as to whether an earlier effective date is warranted will be considered within the analysis of the initial rating claim.

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula found at 38 C.F.R. § 4.130, which includes DC 9411 for PTSD.  Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002).  However, a Veteran may only qualify for a given disability rating under Section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to reviewing the evidence of record in the context of the Veteran's symptomatology, the Board notes that the Veteran's representative has submitted, with a waiver pursuant to 38 C.F.R. § 20.1304(c), a private medical report dated January 2017 penned by a private physician, which consists of what initially appears to be a comprehensive retrospective evaluation of the evidence and a medical opinion that concludes that, among other things, the Veteran has been unable to work at all since June 1999 because of his PTSD disability.  January 2017 Private Medical Report at pages 6-8, 10 (attachment to 2017 Appellant's Brief) (hereinafter, "January 2017 Private Medical Report").  However, there are factual inconsistencies between the medical report and the evidence of record which impact the credibility and probative value of the report.  For example, the medical report asserts that in May 2008, a VA examiner went into "absolutely no detail" in his report of the Veteran's PTSD evaluation.  January 2017 Private Medical Report at page 5.  To the contrary, the May 2008 VA examination report clearly reflects that the examiner used a question-and-answer format to collect  information from the Veteran about the locations of the his combat experiences in Vietnam, an ambush in which two soldiers were killed, and other information concerning  PTSD stressors, and symptoms.  See May 2008 VA examination report at pages 7-8.  Also, the January 2017 Private Medical Report attempts to discredit the November 2007 SSA medical opinion by asserting that the psychiatrist incorrectly diagnosed the Veteran with generalized anxiety disorder with depression, "a diagnosis that does not currently exist in the DSM-V[.]"  Medical Report at page 4.  However, the report fails to acknowledge that generalized anxiety disorder with depression was a diagnosis recognized by DSM-IV, see DSM-IV-TR (300.02), and that DSM-IV was not superseded by DSM-V until its publication by the American Psychiatric Association in 2013, at least five years after the SSA psychiatrist issued her opinion.  Finally, the Medical Report ignores a glaring inconsistency in the Veteran's statements concerning his ability to obtain and maintain employment.  While a cornerstone of the Veteran's argument is that he was rendered unemployable as of June 1999 because of his service-connected PTSD disability, the August 2013 VA examination report reflects that the Veteran reported that he worked at a racetrack until he was granted total disability by SSA in 2009.  August 2013 VA Examination Report, Section 2.b.

While other information set forth in the January 2017 Private Medical Report is consistent with the record, the report is accorded less probative weight on the issue of the severity of the Veteran's PTSD symptomatology as the report is based on an inaccurate history.  The Board concludes that the VA and private examination reports, opinions, and treatment records are more probative as the treatment records were created contemporaneously with the Veteran's subjective and objective symptoms, and the examinations were obtained for the express purpose of determining whether the Veteran met the criteria for PTSD.

C. Analysis:  March 19, 2008 to May 16, 2011.

The Veteran is currently assigned a rating of 30 percent for this period.  After a careful review of all evidence, both lay and medical, the Board finds that the evidence supports a finding that the Veteran's PTSD met or approximated the criteria for a rating of 50 percent prior to May 17, 2011.

SSA records dated September 2007 to April 2008, including a medical opinion by a SSA consulting psychiatrist who evaluated the Veteran in relation to his application for SSA disability benefits, reflect that the Veteran was depressed and experienced anxiety, panic attacks, nightmares, sleep impairment, and impaired judgment, concentration, memory, and decision-making.  The records also reflect moderate limitations in the Veteran's ability to carry out detailed instructions and normal work-day and work-week tasks without interruptions from psychologically based symptoms, moderate inability to interact appropriately with the public, a moderate inability to accept instructions and respond appropriately to criticism from supervisors, and moderate limitations in responding inappropriately to changes in the work setting.  The consulting psychiatrist noted the Veteran's inability to concentrate, and a loss of interest in doing things as well as feeling alone.  The psychiatrist noted no deliriums, compulsions, or obsessions, and the Veteran denied suicidal or homicidal thoughts during the examination, but it was noted that the Veteran's judgment was affected due to impulsivity.  The Veteran had adequate hygiene, was oriented to place and time, and he was coherent, logical and relevant.  His mood was noted as anxious and irritable.  The Veteran reported that he lived with his wife and his daily activities included attending church, family activities included visiting his mother and his brother, and he was acquainted with friends and neighbors.  The psychiatrist's examination report notes that the Veteran's memory and other cognitive and sensory functions were adequate.  The examiner's diagnosis was made under DSM-IV as generalized anxiety disorder with depression.

A February 2008 private psychiatric medical report authored by the Veteran's treating psychiatrist noted that the Veteran reported general and social anxiety, recurrent nightmares, nervousness, feeling depressed, and auditory hallucinations.  The report also notes that there were no indications of delusions or compulsions.  The Veteran's judgment and insight were noted as adequate and he had no significant memory problems.  The Veteran denied having panic attacks, homicidal ideation, or suicidal ideation.  The psychiatrist's treatment records dated November 2007 to November 2008 reflect that the Veteran experienced anxiety, depression, insomnia, and nightmares and recurrent dreams about Vietnam, including dreams involving death and blood.  He denied homicidal or suicidal ideation during this period.  The Veteran denied having panic attacks or memory loss.  A statement dated February 2008 submitted by the Veteran's long-time friend declares that the Veteran became disoriented and was always accompanied by his wife.

In May 2008, the Veteran underwent a VA PTSD examination, in which he reported depressed mood, anxiety, and impaired sleep with nightmares dating back to when he returned home from Vietnam.  Although the examiner noted that the Veteran was not suffering from anxiety during the examination, the Veteran reported having panic attacks, and the examiner noted that the Veteran's affect was "constricted," his mood was regular, his attention and orientation were adequate, and his thought process and thought content were unremarkable.  The examiner noted no inappropriate behavior, no homicidal or suicidal ideation, and that the Veteran was able to maintain minimum personal hygiene.  The Veteran's remote, recent, and immediate memory were noted as normal, and speech was spontaneous.  

Notably, during this period, although on occasion the Veteran denied having panic attacks, more often than not he indicated that at times he suffered from panic attacks, and the medical reports and treatment records reflect that the Veteran suffered from anxiety, impaired judgment, chronic sleep impairment, and occupational and social impairment.  Based on the medical and lay evidence of record discussed above, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 50 percent, but no higher, for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met for the period from March 19, 2008 to May 16, 2011.  38 C.F.R. § 4.130, DC 9411.

As indicated above, for a 70 percent disability rating the Veteran's PTSD symptoms must result in occupational and social impairment with reduced reliability and productivity, which is not supported by the record for this period on appeal.  The record for this period on appeal reflects that the Veteran did not have suicidal ideation, or engage in obsessional rituals, have near continuous panic attacks or depression that affected his ability to function independently or neglect of personal appearance or hygiene, and there is no evidence that he was unable to establish and maintain effective relationships.  As such, the preponderance of the evidence for this period on appeal weighs against assigning a disability rating of 70 percent, and the Board finds that the Veteran's disability picture as a whole did not meet or approximate the criteria for a rating higher than 50 percent from March 19, 2008 to May 17, 2011.  38 C.F.R. § 4.130, DC 9411.

D. Analysis: May 17, 2011 to May 5, 2014.

The Veteran is currently assigned a rating of 50 percent for this period.  After a careful review of all evidence, both lay and medical, the Board finds that the weight of the evidence supports a finding that the Veteran's PTSD did not meet the criteria for a rating in excess of 50 percent.

During a May 2011 VA examination, the Veteran reported impaired sleep.  He noted that his relationship with his wife and family was good, but that he had become aggressive and irritated at times with family members, and people he interacted with socially.  He admitted that he had considered death as an option, but denied suicide attempts.  The Veteran reported having panic attacks about twice a week.  The examiner observed that the Veteran was anxious, agitated, and depressed, but his judgment was not impaired.  His affect was blunted, speech was coherent but slow, his thought process was slow and he had difficulty concentrating.  The Veteran was noted to have paranoid ideation, but he denied suicidal or homicidal thoughts, and he had no delusions.  The examiner noted lack of motivation, and reduced reliability and productivity.  The Veteran's memory was recorded as being normal, and he reported handling his own finances.  While the report reflects that the Veteran considered death, private treatment records during this period show that he consistently denied suicidal ideation.

The records of the Veteran's treating psychiatrist dated March to November 2012 reflect that he had an anxious mood.  There were no indications of suicidal or homicidal ideation.  The records note that the Veteran appeared for appointments well groomed, alert, coherent, and demonstrated good judgment.  During an appointment in September 2012, the Veteran reported aural hallucinations.  However, of the Veteran's nine appointments with the psychiatrist during that period, hallucinations were noted only once, in September 2012.  

A letter dated July 2013 submitted by J.L.H.S., the Veteran's life-long friend, states that J.L.H.S. continues to speak with the Veteran, who has acknowledged receiving psychiatric treatment, and that J.L.H.S was told by the Veteran's wife that she must watch over the Veteran at night to ensure that he doesn't get up in his sleep and leave their home.
 
During an August 2013 VA examination, the Veteran reported that he had nightmares about Vietnam perhaps twice a week as well as chronic sleep impairment.  The examiner noted that there was no persistent avoidance of stimuli associated with the Veteran's in-service trauma, and no persistent symptoms of increased arousal.  The Veteran reported that he had no post-service legal difficulties, denied substance abuse, and described his relationship with his wife and children as "good."  The examiner noted the Veteran to have occupational and social impairment, which reduced the Veteran's work efficiency and ability to perform occupational tasks during periods of stress.  The examiner also noted that the Veteran was diagnosed with major depressive disorder.

As indicated above, for a 70 percent disability rating the Veteran's PTSD symptoms must result in occupational and social impairment with reduced reliability and productivity, which is not supported by the record for this period on appeal.  Significantly, there is no evidence in the medical records for this period of obsessional rituals, illogical speech, near continuous panic, depression affecting the ability to function independently, or neglect of personal appearance or hygiene.  As such, the preponderance of the evidence weighs against assigning a disability rating in excess of 50 percent.  38 C.F.R. § 4.130, DC 9411.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An effective date earlier than March 19, 2008 for the grant of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.

A rating of 50 percent, for an acquired psychiatric disorder, to include PTSD and major depressive disorder, for the period March 19, 2008 to May 16, 2011 is granted.

A rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, for the time period on appeal is denied.


REMAND

The Veteran filed a formal claim for entitlement to a TDIU in December 2014, and was granted a TDIU in a rating decision dated January 2015, with an effective date of December 10, 2014, the date he filed his claim.  A subsequent rating decision dated in December 2015 granted an earlier effective date of May 6, 2014, based on the combined disability ratings for PTSD and Diabetes Mellitus Type II.  

The Veteran's representative argues that because the evidence of record suggests the Veteran has not worked since 1999 because of his psychiatric disability, the question of whether he was entitled to TDIU was part of the pending appeal for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The representative argues the RO erred by treating the Veteran's formal TDIU claim, received in 2014, as a new claim.  The Board agrees.

However, even with the grant herein, the Veteran's service-connected disabilities did not meet the schedular requirements under 38 C.F.R. § 4.16(a), for a TDIU prior to May 2014.  In various statements, the Veteran has indicated that he has been unable to work due to symptomatology associated with his service-connected PTSD.  These statements raise a question as to whether his claim for a TDIU prior to May 6, 2014 should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  In light of the foregoing, his claim for TDIU is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the provisions of 38 C.F.R. § 4.16(b), refer the Veteran's claim for TDIU to the Director, Compensation Service, for extraschedular consideration for the period prior to May 6, 2014.  

2. If the claim for entitlement to TDIU on an extraschedular basis remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


